On appeal by the plaintiffs from a judgment for the defendant after a trial before the court without a jury in an action brought for personal injuries by a wife and for expenses and loss of services by her husband, judgment unanimously affirmed, with costs. It was for the trial court to weigh the evidence and determine credibility in deciding the controverted question as to the depth of a hole in a sidewalk, alleged to have caused the wife to fall and sustain injuries. Furthermore, the credible evidence established beyond question that there was no causal relation between the existence of the hole, whatever its depth or nature, and the fall and consequent injuries. A verdict for the plaintiffs, based upon their testimony as to such causal relation, could not have been permitted to stand. Present —■ Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.